Exhibit 10.1

 



 

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”), dated October 7, 2016, is
between Calx Minerals, LLC, a Colorado limited liability company (“Seller”), and
RMR Aggregates, Inc., a Colorado corporation (“Buyer”) but to be effective
September 30, 2016. This Agreement is being executed in connection with the
Closing of the transaction under that certain Asset Purchase Agreement dated
even date herewith (the “APA”). Capitalized terms not otherwise defined in this
Agreement shall have the respective meanings given to such terms in the APA. In
the event of any conflict between the provisions of this Agreement and the
provisions of the APA, the provisions of the APA shall control. None of the
provisions contained in this Agreement supersede or replace the provisions of
the APA.

 

In anticipation of Closing under the terms of the APA, Buyer has requested
Seller to perform, after Closing, certain transition services with regard to the
Purchased Assets being conveyed as contemplated pursuant to the APA. Seller
shall provide certain transition services, as provided herein, on the following
terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and in the APA, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Provision of Services. Seller hereby agrees to provide to Buyer the following
transition services with respect to the Purchased Assets (the “Transition
Services”):

 

a) Beginning on and after the Closing Date and during the remaining Term of this
Agreement, Seller will provide the following services with respect to the
Purchased Assets:

 

(i)        Maintenance and support of relevant existing computer and information
technology services necessary to continue business operations of the Purchased
Assets, including application support; desktop hardware and software support,
local and long-distance telephone equipment & service; email service; field
automation equipment and services; including internet service and Seller’s
network.

 

(ii)        Seller shall cooperate with and provide any assistance requested by
Buyer in order to transfer any licenses, permits and right of ways related to
the Purchased Assets, including but not limited to the following: the utility
right of way, reclamation permit, the storm water management plan permit, air
pollution emission permit, CDOT permit, transfer trail and improvement plan, and
division of reclamation mining and safety permit. Seller shall maintain its
permits (and not allow any permits to lapse or expire unless agreed to in
writing by Buyer) and pay any related fees associated therewith (subject to
prompt subsequent reimbursement by Buyer so long as such fees are consistent
with past practice and in accordance with the ordinary practices of the
Business) until such permits are transferred to Buyer. Buyer shall use
commercially reasonable efforts to transfer such permits after Closing.

 

 

Page 1 of 5 

 

 

 



(iii)       Seller shall provide Buyer with any assistance that Buyer needs in
order to resolve the AM-2 permit boundary issue with the BLM.

 

(iv)        Seller shall pay all accounts payable and accrued payment
obligations to the extent relating to or arising out of the Business on or prior
to September 30, 2016 no later than ten (10) days following the Closing Date and
provide evidence in writing thereof to Buyer within the same time period.

 

(v)         Seller shall provide cooperation with third party service providers
or vendors and provider cooperation with and reasonable information to such
providers in order to facilitate the transfer of any services or contracts as
contemplated by the APA or Transaction Documents to Buyer.

 

(vi)        Seller shall compute and file its Colorado sales tax return with the
Colorado Department of Revenue no later than ten (10) days after the Closing
Date.

 

(vii)        Beginning on the Closing Date and, thereafter, Buyer shall have
right to use Seller’s names and marks included in the Purchased Assets in the
conduct of the Business.

 

(viii) Seller shall remain in existence until this Agreement is terminated.

 

(xi) Between September 30, 2016 and the Closing Date, Seller shall timely pay
all cash expense payable items consistent with past practice and in the ordinary
course of Business and provide a record to Buyer indicating such items have been
timely paid; provided however Seller shall not make any payments in excess of
$5,000 without Buyer’s prior written approval unless such items are listed on
the accounts payable list that Buyer and Seller jointly prepared as contemplated
by the APA. Further, Seller shall pay all mill site expenses and shall be fully
responsible for such mill site expenses that were incurred on or before
September 30, 2016 even if such items are invoiced subsequent to September 30,
2016 and Seller shall not be due any reimbursement from Buyer, such expenses
being the full responsibility of Seller.

 

b) In order to accommodate the transition of the Purchased Assets, Seller shall
provide to Buyer in a mutually acceptable manner and format the transfer of
records, and if applicable by electronic transfer, including scheduled updates,
as necessary and agreed, during the term of this Agreement, with respect to the
following:

 

(i)        Accounting - accounting information relating to the Purchased Assets
from Seller’s system, and any other computer-stored information;

 

(ii)        Contract Administration - Computer records, including those from the
contract management system and the records management system, regarding
contracts or contract briefs/summaries related to the Purchased Assets,
including information regarding contracts;

 

 

Page 2 of 5 

 

 

 



(iii)        Permits, licenses, and right of ways and computer records regarding
permits, licenses, and rights of way, including but not limited to the
following: the utility right of way, reclamation permit, the storm water
management plan permit, air pollution emission permit, transfer trail and
improvement plan, CDOT permit, and division of reclamation mining and safety
permit.

 

(iv)        Maps and Drawings - Digitized maps and engineering drawings related
to the Purchased Assets.

 

2. Term. This Agreement shall terminate when the Transition Services
contemplated in this Section 1 are complete and Buyer has provided a writing to
Seller evidencing such termination.

 

3. Notices. Any notices to be given hereunder shall be given in the manner as
set forth in the APA.

 

4. Modifications. Any changes or modifications to this Agreement shall be in
writing and signed by all of the parties hereto.

 

5. Entire Agreement. This Agreement together with the APA constitutes the entire
agreement between the parties with respect to the subject matter hereof.

 

6. Further Assurances. Each party will execute and deliver such further
certificates, agreements and other documents and take such other actions as the
other party may reasonably request or as may be necessary or appropriate to
consummate or implement the transactions contemplated by this Agreement or to
evidence such events or matters.

 

7. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party hereto.

 

8. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, INTERPRETATION AND
VALIDITY OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE DOMESTIC LAWS OF THE STATE OF COLORADO, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER IN THE STATE
OF COLORADO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THOSE OF THE STATE OF COLORADO.

 

9.       Independent Contractor. Nothing in this agreement shall create or be
deemed to create an employment, agency, joint venture or partnership
relationship between Seller and Buyer.

 

 

Page 3 of 5 

 

 



 

10.       Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11.       Counterparts, Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signature and
delivery by facsimile or other electronic method such as transfer of a PDF file
by electronic mail shall be sufficient to evidence a party’s intention to be
bound hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

 

Page 4 of 5 

 

 


Please indicate your agreement to the foregoing terms and conditions by
executing in the spaces provided below.



 

CALX MINERALS, LLC

 


By: /s/ Peter Babin                                        

 

Name: Peter Babin                                         

 

Title: Chief Executive Officer and Manager

 

RMR AGGREGATES, INC.

 


By: /s/ Gregory M. Dangler                         

 

Name: Gregory M. Dangler                          

 

Title: President                                               

 

 

 

 

 

 

Page 5 of 5 

 



